—In a proceeding pursuant to Election Law article 16, inter alia, to *417validate the certificates of nomination of Harold G. Trabold, Paul F. Felice, Gloria J. Burton, Brian T. Weeks, and Franklin Leavanvoksy as candidates of the Democratic Party for certain public offices in the Incorporated Village of Patchogue at a Village election to be held on March 17,1998, the appeal is from a judgment of the Supreme Court, Suffolk County (Hall, J.), dated February 25, 1998, which denied the petition.
Ordered that the judgment is affirmed, without costs or disbursements.
Under the circumstances of this case, the Village Clerk of the Incorporated Village of Patchogue was authorized to determine the sufficiency of the notice of caucus (see, Election Law §§ 3-504, 15-108 [10]; § 15-124). Furthermore, she correctly determined that the notice was insufficient (see, Matter of Sarich v Pontieri, 225 AD2d 627), and properly rejected the certificates of nomination for the appellants filed by the Democratic Party Caucus of the Incorporated Village of Patchogue.
In light of our determination, we do not reach the appellants’ remaining contentions.
O’Brien, J. P., Altman, Krausman and Florio, JJ., concur.